STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A14-0275

                                      Jane Doe 136,
                                        Appellant,

                                            vs.

                                      Ralph Liebsch,
                                       Respondent.

                                 Filed December 1, 2014
                                        Affirmed
                                     Johnson, Judge

                            Washington County District Court
                               File No. 82-CV-11-1970

Jeff R. Anderson, Gregg Meyers, Michael G. Finnegan, Jeff Anderson & Associates, PA,
St. Paul, Minnesota (for appellant)

James T. Martin, Gislason, Martin, Varpness & Janes PA, Edina, Minnesota (for
respondent)

      Considered and decided by Hooten, Presiding Judge; Connolly, Judge; and

Johnson, Judge.

                                     SYLLABUS

      In the jury trial in this civil case, the district court did not abuse its discretion by

excluding evidence that the defendant previously pleaded guilty pursuant to North

Carolina v. Alford in a criminal case that was based on the same alleged underlying

conduct.
                                      OPINION

JOHNSON, Judge

       Ralph Liebsch was accused of committing criminal sexual conduct against a

young girl. The criminal case was resolved when Liebsch entered an Alford guilty plea,

which does not require an admission of the facts alleged in a criminal complaint. Years

later, the woman who allegedly was abused during her childhood commenced this civil

case against Liebsch. When the case was tried to a jury, the district court did not allow

the woman to introduce evidence that Liebsch had resolved the criminal charges by

entering a guilty plea pursuant to Alford. The jury returned a verdict in favor of Liebsch.

We conclude that the district court did not abuse its discretion by excluding evidence of

Liebsch’s Alford plea and, therefore, affirm.

                                         FACTS

       In 2008, the state charged Ralph Liebsch in Washington County with one count of

first-degree criminal sexual conduct and one count of second-degree criminal sexual

conduct. The criminal complaint alleged that Liebsch engaged in sexual contact with a

seven- or eight-year-old girl during the summer and fall of 2000. In 2010, the state and

Liebsch entered into a plea agreement by which Liebsch would plead guilty to one count

of fifth-degree criminal sexual conduct pursuant to North Carolina v. Alford,1 the state


       1
        In North Carolina v. Alford, 400 U.S. 25, 91 S. Ct. 160 (1970), the United States
Supreme Court held that a defendant’s admission of “his participation in the acts
constituting the crime” “is not a constitutional requisite to the imposition of criminal
penalty.” Id. at 37, 91 S. Ct. at 167. The Minnesota Supreme Court expressly approved
of Alford pleas in State v. Goulette, 258 N.W.2d 758 (Minn. 1977). The supreme court
held that, in appropriate circumstances, a district court “may accept a plea of guilty by an

                                                2
would dismiss the remaining charges, and the district court would impose a probationary

sentence. The district court accepted the plea on those terms.

       In 2011, a woman identified by the pseudonym Jane Doe 136 commenced this

civil action against Liebsch in the Washington County District Court. Doe alleged that

Liebsch engaged in tortious conduct against her in 2000. This civil case is based on the

same factual allegations that were at issue in the criminal case. In his answer to the

complaint, Liebsch denied engaging in the alleged tortious conduct but admitted that he

pleaded guilty to fifth-degree criminal sexual conduct.

       In January 2012, Liebsch served and filed a motion in limine in which he

requested that the district court exclude evidence of his Alford plea. At a pre-trial hearing

in April 2012, the district court granted Liebsch’s motion in limine. The district court

reasoned that the probative value of the evidence concerning Liebsch’s Alford plea is

substantially outweighed by the danger of unfair prejudice.

       The case was tried in June 2013. The jury returned a verdict in favor of Liebsch.

Doe later moved for a new trial on the ground that the district court erred by excluding




accused even though the accused protests that he is innocent.” Id. at 761. The supreme
court acknowledged that “there are situations” in which a decision to plead guilty despite
a claim of innocence “is a rational decision.” Id. The supreme court cited the example of
the defendant in Alford, who maintained his innocence despite evidence that created a
“strong probability that he would be convicted” of first-degree murder and chose to plead
guilty rather than face the possibility of a death sentence if a jury were to find him guilty.
Id. Under Minnesota law, an Alford-Goulette plea is valid if the defendant “agrees that
evidence the State is likely to offer at trial is sufficient to convict” and if the district court
independently determines that there is a strong factual basis for a finding of guilty and a
strong probability that a jury would find the defendant guilty. State v. Theis, 742 N.W.2d
643, 649 (Minn. 2007).

                                                3
evidence of the Alford plea. In January 2014, the district court denied Doe’s motion for a

new trial. Doe appeals.

                                         ISSUE

      Did the district court err by excluding evidence of Liebsch’s Alford plea?

                                      ANALYSIS

      Doe argues that the district court erred by excluding evidence of Liebsch’s Alford

plea and by denying her motion for a new trial.

                                           A.

      Our analysis is governed by article 4 of the Minnesota Rules of Evidence, which is

concerned with relevancy. Evidence is considered relevant if it has “any tendency to

make the existence of any fact that is of consequence to the determination of the action

more probable or less probable than it would be without the evidence.” Minn. R. Evid.

401. Relevant evidence generally is admissible, and evidence that is not relevant is not

admissible. Minn. R. Evid. 402. Even if relevant, evidence “may be excluded if its

probative value is substantially outweighed by the danger of unfair prejudice, confusion

of the issues, or misleading the jury, or by considerations of undue delay, waste of time,

or needless presentation of cumulative evidence.” Minn. R. Evid. 403. In considering

probative value, a district court should ask whether, and to what degree, the evidence

“advances the inquiry.”    State v. Schulz, 691 N.W.2d 474, 478 (Minn. 2005).          In

considering the danger of unfair prejudice, a district court should bear in mind that

“[u]nfair prejudice under rule 403 is not merely damaging evidence, even severely




                                            4
damaging evidence; rather, unfair prejudice is evidence that persuades by illegitimate

means, giving one party an unfair advantage.” Id.

       If a district court erroneously excludes relevant evidence in a civil jury trial, this

court may reverse and remand for a new trial, unless the error is harmless. Becker v.

Mayo Found., 737 N.W.2d 200, 214 (Minn. 2007).               Similarly, if a district court

erroneously denies a motion for a new trial under rule 59.01(f) of the Minnesota Rules of

Civil Procedure based on the introduction or exclusion of evidence, this court also may

reverse and remand for a new trial, unless the error is harmless. Kroning v. State Farm

Auto. Ins. Co., 567 N.W.2d 42, 45-46 (Minn. 1997); Myers v. Winslow R. Chamberlain

Co., 443 N.W.2d 211, 215 (Minn. App. 1989), review denied (Minn. Sept. 27, 1989).

This court applies an abuse-of-discretion standard of review to a district court’s pre-trial

evidentiary rulings and to its ruling on a motion for a new trial. Johnson v. Washington

County, 518 N.W.2d 594, 601 (Minn. 1994).

                                             B.

       In this case, the district court granted Liebsch’s motion in limine in a written order

and memorandum. The district court reasoned that, in light of the nature of an Alford

plea, Doe’s evidence had some degree of probative value because it would tend to prove

that, in 2010, Liebsch believed that a jury likely would find him guilty if they found the

state’s witnesses to be credible. See supra note 1. But the district court noted that an

Alford plea “constitutes nothing more.” The district court expressly invoked rule 403 and

concluded that “any mention of the Alford plea would be substantially more prejudicial to

the Defendant than probative to the Plaintiff’s case.”


                                             5
      We approve of the district court’s reasoning, which appropriately considers the

atypical features of an Alford plea. If a person pleads guilty in the conventional way by

admitting to the conduct alleged in the criminal complaint, the guilty plea may be

admissible in a subsequent civil case in which the same conduct is at issue. See, e.g.,

Glen Falls Group Ins. Corp. v. Hoium, 294 Minn. 247, 252, 200 N.W.2d 189, 192

(1972). But, for reasons that are plainly expressed in both federal and Minnesota law, an

Alford plea does not depend on the defendant’s admission of the facts alleged in the

criminal complaint. See Alford, 400 U.S. at 37, 91 S. Ct. at 167; Theis, 742 N.W.2d at

649. Because of that fundamental difference, an Alford plea cannot be treated in the

same manner as a guilty plea that includes an unqualified admission of guilt. The district

court in this case appropriately recognized that an Alford plea, properly understood,

indicates nothing more than the defendant’s belief that the state’s evidence was sufficient

to support a guilty verdict and that a jury was likely to return a verdict of guilty. See

Theis, 742 N.W.2d at 649. The district court appropriately reasoned that the probative

value of such a proposition does not meaningfully “advance[] the inquiry” concerning

whether Liebsch engaged in tortious conduct. See Schulz, 691 N.W.2d at 478.

      Furthermore, there are numerous reasons why evidence of an Alford plea might

frustrate a proper inquiry, reasons that are incorporated into the language of rule 403:

“unfair prejudice, confusion of the issues, or misleading the jury” and “undue delay,

waste of time, or needless presentation of cumulative evidence.” Minn. R. Evid. 403. In

a case such as this one, a jury might, for example, infer that Liebsch committed a crime

simply because he willingly accepted a criminal conviction, even though the caselaw


                                            6
allows him to plead guilty while maintaining his innocence. A jury might fail to fully

comprehend or appreciate the nature of an Alford plea, which is a subject usually

reserved to persons with legal training. Admitting evidence of the Alford plea also might

create a risk that the evidence would be misused by the offering party, who might insert it

into closing arguments in a manner that is inconsistent with its limited probative value.

       In addition, we are persuaded by Liebsch’s contention that admission of the Alford

plea might open the floodgates to a large volume of evidence about the criminal

proceedings. If evidence of the Alford plea were admitted, Liebsch might be motivated to

introduce evidence about why he chose to enter an Alford plea, which might require the

testimony of his attorney in the criminal case, the prosecutor, and perhaps other persons.

In that event, the evidence about the circumstances surrounding the Alford plea would

tend to prolong the trial and distract the jurors’ attention from the underlying allegations

concerning what occurred or did not occur in 2000. It is important to remember that the

district court’s ruling in this case did not limit Doe’s ability to introduce evidence that

goes directly to her factual allegations.

       Thus, the district court conducted a proper balancing under rule 403 of the

probative value and prejudicial effect of the evidence of Liebsch’s Alford plea and did not

abuse its discretion by excluding the evidence.

                                            C.

       Doe makes a few additional arguments as to why the district court erred by

excluding the evidence of Liebsch’s Alford plea.




                                             7
       First, Doe contends that the evidence of Liebsch’s Alford plea should have been

deemed admissible because Liebsch admitted in his answer that he entered an Alford

plea, which, Doe contends, means that the Alford plea is “conclusively established.” Doe

essentially contends that the evidence is admissible per se because the evidence is

consistent with Liebsch’s pleading. It is true that a fact that is admitted in an answer to a

complaint is deemed to be conclusively established such that the defendant cannot

dispute the fact at trial. JEM Acres, LLC v. Bruno, 764 N.W.2d 77, 81 (Minn. App.

2009). But that principle assumes that the admitted allegation is relevant at trial. Doe

has not cited any authority for the proposition that the rules of evidence do not apply or

are superseded merely because proffered evidence relates to a fact that was admitted in a

pleading. If the rules of evidence were precluded in that manner, a district court might be

unable to maintain control of a civil trial merely because one or both parties pleaded the

case in a broad manner. We note that, in this case, Liebsch did not attempt to take a

position that is inconsistent with his answer to the complaint. He simply sought to

exclude evidence on the ground that its probative value is outweighed by the danger of

unfair prejudice.

       Second, Doe contends that the district court erred by not reconsidering its in limine

ruling and allowing her to cross-examine Liebsch after he testified that he has denied the

allegations “any time anybody has asked” about them and has never told anyone anything

other than that he denied the conduct alleged against him. Doe contends that this portion

of Liebsch’s testimony is inconsistent with his Alford plea and that he thereby “opened

the door” to cross-examination concerning the Alford plea. “Opening the door occurs


                                             8
when one party by introducing certain material creates in the opponent a right to respond

with material that would otherwise have been inadmissible.” State v. Bailey, 732 N.W.2d
612, 622 (Minn. 2007) (quotation omitted). Contrary to Doe’s argument, Liebsch’s

testimony is not inconsistent with his Alford plea. During his plea hearing in 2010, he

consistently denied that he engaged in the conduct alleged in the criminal complaint. His

criminal defense attorney and the district court expressly noted that he was not admitting

the facts that were alleged by the state.2 Furthermore, Liebsch’s trial testimony in the

civil case did not make any reference to his Alford plea. Thus, Liebsch did not “open the

door” to cross-examination about his Alford plea.

      Third, Doe contends that evidence of Liebsch’s Alford plea should not have been

excluded because it is a non-hearsay statement by a party opponent pursuant to article 8

of the rules of evidence. See Minn. R. Evid. 801(d)(2)(A). But the district court did not

exclude the evidence on the ground that it is inadmissible hearsay evidence. Thus, Doe’s

contention based on an exemption to the hearsay rule is simply beside the point.

      We note that Liebsch argues, in the alternative, that the district court erred by not

dismissing Doe’s motion for a new trial on the ground that it is untimely. The district


      2
         At oral argument, Doe’s counsel drew the court’s attention to paragraphs 24 and
25 of Liebsch’s plea petition, which states, “My attorney has told me and I understand
that a judge will not accept a plea of guilty for anyone who claims to be innocent,” and “I
now make no claim that I am innocent.” Those two paragraphs correspond to paragraphs
24 and 25 of the form petition that is found in appendix A to rule 15 of the Minnesota
Rules of Criminal Procedure. See Minn. R. Crim. P. 15 app. A. The district court noted
that paragraphs 24 and 25 are inconsistent with an Alford plea and therefore “didn’t apply
to the kind of plea that Mr. Liebsch entered.” For that reason, the district court was not
convinced that paragraphs 24 and 25 made Liebsch’s trial testimony untruthful. The
district court did not err in its analysis. See Minn. R. Crim. P. 15.09.

                                            9
court noted Liebsch’s untimeliness argument but declined to address it because the

district court denied the motion on the merits. Likewise, we need not consider the

untimeliness issue because we agree with Liebsch that the district court did not err by

denying the motion for a new trial on the merits.

                                     DECISION

       The district court did not abuse its discretion by excluding Doe’s evidence of

Liebsch’s Alford plea.

       Affirmed.




                                            10